ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                           )
                                       )
Exelis Federal Services GmbH           )            ASBCA No. 59588
                                       )
Under Contract Nos. W912CM-l 1-D-0010 )
                      F61521-01-C-3000 )

APPEARANCES FOR THE APPELLANT:                      Steven M. Masiello, Esq.
                                                    Joseph G. Martinez, Esq.
                                                     Dentons US LLP
                                                     Denver, CO

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Harry M. Parent III, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 7 January 2016




                                                  dministrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59588, Appeal ofExelis Federal
Services GmbH, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals